         Case 1:19-cv-05120-DAB Document 18 Filed 06/18/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARTIN SHKRELI                                  :
                                                : Civil Action
                       Plaintiff,               :
                                                : Case No. 1:19-cv-05120-DAB
           v.                                   :
                                                :
STEPHEN ASELAGE, MARGARET                       :
VALEUR-JENSEN, AND GARY LYONS                   :
                                                :
                       Defendants.              :

     NOTICE OF VOLUNTARY DISMISSAL PURSUANT TO FRCP 41(a)(1)(A)(i)

       Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, the plaintiff

Martin Shkreli, hereby gives notice that the above-captioned action is voluntarily dismissed, with

prejudice. Defendants have not served an answer or a motion for a summary judgment.


                                             Respectfully submitted,


                                             KANG HAGGERTY & FETBROYT LLC


                                             By: / s/ Edward T. Kang
                                                 Edward T. Kang
                                                 123 S. Broad Street, Suite 1670
                                                 Philadelphia, PA 19109
                                                 P: (215) 525-5850
                                                 F: (215) 525-5860
                                                 ekang@KHFlaw.com
                                                 Attorneys for Plaintiff, Martin Shkreli
Dated: June 18, 2019
